UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6494



JEROME ANTHONY HOWARD,

                                                 Plaintiff - Appellant,

          versus


MR. SMITH, Physician/WRSP;        S.   K.    YOUNG,
Warden/WRSP,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-144-7)


Submitted:   August 29, 2005                 Decided:   November 8, 2005


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Anthony Howard, Appellant Pro Se. Mark Edward Frye, PENN
STUART & ESKRIDGE, Bristol, Tennessee; Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jerome Anthony Howard appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                We have

reviewed the record and find no reversible error.             Accordingly, we

affirm for the reasons stated by the district court.             See Howard v.

Smith, No. CA-03-144-7 (W.D. Va. filed Mar. 23, 2005 & entered

Mar.    24,   2005).     We   further    deny    Howard’s    motion     for   the

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented    in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.

                                                                        AFFIRMED




                                      - 2 -